DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the first part and the second part" in its last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta et al. (US 20200245837), hereinafter Furuta.
Regarding claim 1, Furuta discloses a mobile robot (1 in Fig. 1), comprising: a body (2 in Fig. 1); a bumper (50 in Fig. 1) disposed separately from the body (paragraph 0046, in front of the body) and configured to surround at least a portion of an outer circumference of the body (Fig. 1-2, surrounds front side of the body); a position restoring module (57 and 58 in Fig. 17) comprising a first side connected to the body (paragraph 0051-52, biased to pin 57B which is fixed to a surface inside body 10), a second side connected to the bumper (Fig. 17 and paragraph 0051-52, biased to plate 57A which extends from the bumper), and an elastic member (spring 58 in Fig. 17); a bumper guide module (55 in Fig. 15) comprising a guide hole (55C in Fig. 15) formed at a side (paragraph 0049, upper plate side) of the bumper, and a protruding guider (55B in Fig. 15) configured to be inserted into the guide hole and to move inside the guide hole (paragraph 0049 and 0052); and an impact sensing module (56 in Fig. 14) disposed on a side of the body (paragraph 0050, fixed to surface 10A of body), the impact sensing module comprising: a bar (56B in Fig. 14) disposed adjacent to the bumper and configured to move with the bumper (paragraph 0050), and a detection sensor (sensor 56 and detection computer 43 in paragraph 0050) configured to detect movement of the bar.
Regarding claim 2, Furuta discloses the mobile robot of claim 1, wherein the guide hole comprises: a first part extending leftward from an origin point of the protruding guider; a second part extending rightward from the origin point; and a third part connecting a left end of the first part to a right end of the second part (see annotated Fig. 15).
Regarding claim 3, Furuta discloses the mobile robot of claim 2, wherein the first part extends to a front left side of the guide hole, and the second part extends to a front right side of the guide hole (see annotated Fig. 15).

    PNG
    media_image1.png
    446
    583
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 15 from Furuta
Regarding claim 4, Furuta discloses the mobile robot of claim 3, wherein an angle formed between the first part and the second part is an obtuse angle (Fig. 15, angle at origin point is more than 90 degrees).
Regarding claim 5, Furuta discloses the mobile robot of claim 2, wherein the origin point is located behind at least one of the left end of the first part and the right end of the second part (see annotated Fig. 15).
Regarding claim 6, Furuta discloses the mobile robot of claim 2, wherein the third part extends forward (see annotated Fig. 15, extends forward from both left and right ends) from at least one of the left end of the first part and the right end of the second part, and wherein the third part has a curved surface (see annotated Fig. 15, the curved surfaces on the left and right sides is at least partially facing forward) facing a forward direction.
Regarding claim 7, Furuta discloses the mobile robot of claim 2, wherein at least one of the first part and the second part extends from the origin point in a radial direction (see annotated Fig. 15, away from origin), and the third part extends forward from at least one of the left side of the first part and the right side of the second part (see annotated Fig. 15, extends forward from both left and right sides) to form a curved surface facing a forward direction (see annotated Fig. 15, the curved surfaces on the left and right sides is at least partially facing forward).
Regarding claim 9, Furuta discloses the mobile robot of claim 2, further comprising a separation prevention cap (55D in Fig. 14) configured to connect to a top of the protruding guider (paragraph 0049, fixed to upper end of guider).
Regarding claim 10, Furuta discloses the mobile robot of claim 9, wherein a width of a side of the separation prevention cap is greater than a width of the guide hole (Fig. 14 and paragraph 0049, showing cap covering the guide hole) at a position aligned vertically with the width of the separation prevention cap.
Regarding claim 14, Furuta discloses the mobile robot of claim 1, comprising two or more bumper guide modules disposed symmetrically to each other with respect to a vertical central axis (Fig. 9, axis between the left and right sides) of the body (Fig. 9 and paragraph 0048, 55 on both left and right sides).
Regarding claim 15, Furuta discloses the mobile robot of claim 1, comprising two or more bumper guide modules disposed on an outer circumference of the body (Fig. 9 and 11, disposed between bumper and body).
Regarding claim 16, Furuta discloses the mobile robot of claim 2, wherein: the position restoring module further comprises a first protruding member (57B in paragraph 0051-52 and Fig. 16-17) protruding in an upward direction from a side of the body (paragraph 0051, fixed to body), and a second protruding member (see annotated Fig. 16) protruding from a side of the bumper (Fig. 16 and paragraph 0051-52, the protruding member is part of 57A which extends from the bumper) and being disposed behind the first protruding member (Fig. 16); and the elastic member is configured to connect the first protruding member to the second protruding member (Fig. 16).

    PNG
    media_image2.png
    206
    427
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 16 from Furuta
Regarding claim 17, Furuta discloses the mobile robot of claim 2, wherein the position restoring module comprises a left position restoring module and a right position restoring module (Fig. 9 and paragraph 0048), and wherein the left position restoring module and the right position restoring module are symmetrical to each other with respect to a vertical central axis (Fig. 9, axis between the left and right sides) of the body (Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta in view of Jang et al. (US 20190038107), hereinafter Jang.
Regarding claim 8, Furuta discloses the mobile robot of claim 7 but fails to disclose the first part, the second part, and the third part form a fan shape.
However, Jang teaches fan shape (Jang, Fig. 12-14D).
One of ordinary skill in the art would have understood that the shapes in Furuta and Jang have similar functions. Since both Furuta and Jang teach a guide hole, it would have been obvious to substitute one known guide hole shape for another guide hole shape, as it would have yielded predictable results to one of ordinary skill in the art.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta as applied to claim 17 above, and further in view of Jang.
Regarding claim 18, Furuta discloses the mobile robot of claim 17 but fails to disclose an angle formed at an intersection between longitudinal axes of the left position restoring module and the right position restoring module is smaller than an angle formed between the first part and the second part.
However, Jang teaches an angle (Jang, Fig. 12, angle of the springs) formed at an intersection between longitudinal axes of the left position restoring module and the right position restoring module is smaller than an angle formed between the first part and the second part (Jang, angle of the guide hole, 124a in Fig. 12).
One of ordinary skill in the art would have understood that the orientations of the position restoration modules in Furuta and Jang have similar functions. Since both Furuta and Jang teach an orientation of the position restoring modules, it would have been obvious to substitute one known orientation for another orientation, as it would have yielded predictable results to one of ordinary skill in the art.
Allowable Subject Matter
Claims 11-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose cleaning robots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612                                                                                                                                                                                         /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612